UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-7506


LEVI SPRINGER,

                 Plaintiff – Appellant,

          v.

OFFICER M. DEEL; SGT. COLLINS; OFFICER BRIAN HURLEY,

                 Defendants – Appellees,

          and

SGT. SMITH; WARDEN TRACY RAY; SGT. ADAMS; OFFICER PHILLIPS;
OFFICER TALOR; SHERRY SHORTRIDGE; CAPTAIN MCCOY,

                 Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:10-cv-00256-JPJ-RSB)


Submitted:   May 31, 2012                     Decided:   June 6, 2012


Before KING, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Levi Springer, Appellant Pro Se.       Mark R. Davis, Assistant
Attorney General, Lara Kate Jacobs, OFFICE OF THE ATTORNEY
GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Levi Springer appeals the jury’s verdict in favor of

the Appellees in his 42 U.S.C. § 1983 (2006) action.                                The record

does    not    contain      a     transcript         of       the   jury   proceedings.          An

appellant has the burden of including in the record on appeal a

transcript      of    all       parts    of     the       proceedings      material        to   the

issues raised on appeal.                See Fed. R. App. P. 10(b); 4th Cir. R.

10(c).    Springer has neither provided a transcript of the trial

nor moved for a transcript at government expense.                              See 28 U.S.C.

§ 753(f) (2006).                By failing to produce a transcript or to

qualify       for    the     production         of        a    transcript      at   government

expense, Springer has waived review of the issues on appeal that

depend on the transcript to show error.                             Powell v. Estelle, 959

F.2d    22,    26    (5th    Cir.       1992)    (per         curiam);     Keller     v.   Prince

George’s Cnty., 827 F.2d 952, 954 n.1 (4th Cir. 1987).                                      As no

error appears on the record before us, we affirm the district

court’s judgment.               We dispense with oral argument because the

facts    and    legal       contentions         are       adequately       presented       in   the

materials      before       the    court        and   argument         would    not    aid      the

decisional process.

                                                                                       AFFIRMED




                                                 3